Exhibit 10.2

LOGO [g36692g13r56.jpg]

9 July 2008

Peter Ryan

Dear Peter,

This letter serves to confirm your position of Executive Vice President, Global
Sales and Services with Sun Microsystems UK Limited, reporting to Jonathan
Schwartz, CEO and President, effective 2 June 2008.

Please note: The terms listed in this summary are subject to the review of the
Leadership Development & Compensation Committee of the Board of Directors (the
“LDCC”). We expect their confirmation on or by July 30, 2008, the date of their
next regularly scheduled meeting.

Remuneration:

(The following replaces the salary terms in your Offer Letter of 18 May 2006,
and your International Assignee Letter of 18 May 2007.)

 

Base Salary:

   £ 329,000     (GBP, per annum )

SMI Bonus Target %:

     150 %  

Bonus Target £:

   £ 493,500     (GBP, per annum )           

Total On-Target Cash:

   £ 822,500     (GBP, per annum )

The bonus component will be provided in accordance with the terms of the then
current 162(m) Qualified Bonus Plan for Executive Officers (the “Bonus Plan”).
It is anticipated that the primary funding components of the Bonus Plan will be
revenue and operating income. The terms of the Bonus Plan for FY09 will be
determined by the LDCC in July, 2008, and annually thereafter.

Retention Bonus:

To recognize the increased scope of your new role and in an effort to maintain
stable executive leadership, you are being offered a retention bonus with the
following payment stream. Sun will pay the amounts noted below provided,
however, that you must be employed by Sun on the 30th day of the month of
payment in order to receive such payment.

Should you be involuntarily terminated for “Cause”, as defined in your Severance
Agreement, or a violation of Sun’s Standards of Business Conduct or you
voluntarily resign prior to the date of payment, Sun will not pay any amounts
yet unpaid. If termination is for Cause and any amounts have already been paid,
you will be required to repay all Retention Bonus amounts paid to you under this
Letter Agreement.

 

p. 1 of 4



--------------------------------------------------------------------------------

July, 2008*: $325,000 (USD; to be converted at the time of payment and paid in
GBP)

July, 2009*: $325,000 (USD; to be converted at the time of payment and paid in
GBP)

July, 2010*: $325,000 (USD; to be converted at the time of payment and paid in
GBP)

 

* In accordance with the local payroll cycle or as soon as administratively
practicable thereafter.

Long-Term Incentives:

It is anticipated that the FY09 long-term incentive program (LTI) for executive
officers will consist of time-vested restricted stock units (RSUs) and
performance-based restricted stock units (PRSUs). For FY09, the following LTI
awards will be recommended to the LDCC.

RSUs. As soon as practicable, it will be recommended to the LDCC that you be
granted granted 174,000 RSUs. The units will vest at a rate of 25% per annum
from the date of grant.

Performance RSUs. As soon as practicable, it will be recommended to the LDCC
that you be granted granted 174,000 Performance RSUs. The vesting will be
contingent upon achieving certain predetermined performance goals, and if
achieved, will vest over 4 years in total from the date of grant. The specific
terms of the grant will not be confirmed until Sun’s fiscal year 2009 operating
plan is approved.

Equity grants vary from year to year depending on a multiple of internal and
external factors. Future grants made to you may be more or less than you have
received in the past, subject to these factors.

Termination of Former Performance-Based Restricted Stock Unit Award granted on
29 January 2008 (the “PRSU Award”):

The performance criteria under the PRSU Award have not been attained as of the
date of this Agreement. As a result of your change in position from Senior Vice
President, GSS, Americas to Executive Vice President, Global Sales & Services,
the performance criteria under the PRSU Award is no longer appropriate as
ongoing performance criteria for your new position with Sun. You agree that Sun
has the right to terminate the PRSU Award. The award will be terminated as of
July 30, 2008 upon approval by the LDCC, and no payments will be made under the
PRSU Award.

Severance Provisions:

You are entitled solely to the “Notification Pay” and “Severance Benefits” as
defined in the attached Sun Microsystems LTD Severance Agreement (the “Severance
Agreement”) and only if you meet the conditions for receiving the benefits under
the Severance Agreement. The Severance Agreement amends and replaces in its
entirety the Section entitled “NOTICE” in the Sun Microsystems LTD Written
Statement of Terms and Conditions of Employment that you signed on 23 May 2006
and amends and replaces any other agreement as well as any other termination
practice and/or entitlement existing within Sun Microsystems LTD at the time of
your Separation from Service (as determined by Sun Microsystems, Inc. in
accordance with Code Section 409A). In addition, Sun Microsystems LTD will enter
into the attached letter agreement with you that discusses the benefits you may
receive in the event of a Change in Control.

 

p. 2 of 4



--------------------------------------------------------------------------------

Other Items:

You will be eligible for business travel on Sun's corporate aircraft (leased or
chartered).

Changes to your International Assignment Letter:

(The following amendments are made to your International Assignment Letter of
18 May 2007; the remaining terms remain in effect.)

We have agreed to increase your rental allowance to USD $7,400 per month, for
the remainder of your International Assignment.

As previously discussed Sun has agreed to assist you with the following
extraordinary taxes, in addition to the tax equalization already provided:

 

  1. You have informed us of your intent to sell your shares in a privately held
UK company called Elateral and that the sale of that company is currently in
process. Due to your international assignment in the US, your tax advisors have
determined that you will incur a tax of approximately $240,000 in the US, which
will not be offset by any UK taxes or tax treaty. Sun will pay to you, on
July 1, 2009, the amount of tax owed to the U.S. Treasury Department if the sale
of those shares occurs during calendar year 2008. The payment owed to you on
July 1, 2009 will be grossed-up for taxes so that the net amount paid to you
will be the amount of tax owed to the U.S. Treasury Department with respect to
the sale of those shares.

 

  2. You have further informed us of the sale of your property known as Old
Pharmacy, Twyord, Berkshire, UK prior to the end of your International
Assignment. You expect to incur taxes in the US of approximately $160,000. Sun
will pay to you, on July 1, 2009, 50% of the amount of tax owed to the U.S.
Treasury Department if the sale of this property occurs during calendar year
2008. The payment to you on July 1, 2009 will be grossed-up for taxes so that
the net amount paid to you will be equal to 50% of the amount of the tax owed to
the U.S. Treasury Department with respect to the sale of the property.

 

  3. These payments are contingent on your continuing in your current
International Assignment at Sun’s request until June 30, 2009 and you incurring
these taxes whilst subject to US taxes due to your International Assignment.
Should you be involuntarily terminated for Cause, as defined in your “Severance
Agreement”, or a violation of Sun’s Standards of Business Conduct or voluntarily
resign prior to June 30, 2009, Sun will not pay any amounts yet unpaid, or if
they have already been paid, you will be required to repay all grossed up
amounts paid to you under this Letter Agreement. If you are terminated for any
other reason, Sun will still pay these amounts and you will not be required to
repay these amounts.

 

  4. You understand and agree that the taxes detailed under sections 1 and 2
above are the only taxes for which Sun is accepting any liability. Should you
incur US tax liability due to the sale or other transaction of any other
personal or real property during your International Assignment, you will not
request nor will you receive any additional reimbursement.

By signing and dating this letter you agree to the terms set forth above.
Nothing in this letter changes any of the terms of your employment or
International Assignment, except as set out above. A copy of this letter will be
placed in your personnel file.

 

p. 3 of 4



--------------------------------------------------------------------------------

On behalf of Sun Microsystems LTD, we wish you every success in your new role.

Sincerely,

/s/ Michael Dunlop     /s/ Peter Ryan Michael Dunlop     Peter Ryan HR Director,
Sun Microsystems UK LTD     EVP, Global Sales and Services Sun Microsystems    
Sun Microsystems     July 9, 2008     Date

 

p. 4 of 4